Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 1/9/2022.
Response to Arguments
2.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
3.	Claims 1-3, 5-10, 12, 14, 16, 18-26, 28-34, 39-41, 43-48 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach

An apparatus for encoding directional audio coding parameters comprising diffuseness parameters and direction parameters, comprising: 
a parameter quantizer for quantizing the diffuseness parameters and the direction parameters; 
a parameter encoder for encoding quantized diffuseness parameters and quantized direction parameters; and 
an output interface for generating an encoded parameter representation comprising information on encoded diffuseness parameters and encoded direction parameters, 
(a) wherein the parameter encoder is configured to encode the quantized diffuseness parameters in a raw coding mode using a binary code if an encoding alphabet comprises a size being a power of two, or to encode the quantized diffuseness parameters in the raw coding mode using a punctured code, if the encoding alphabet is different from a power of two, or to encode the quantized diffuseness parameters in a one value only mode using a first specific indication and a code word for the one value from the raw coding mode, or to encode the quantized diffuseness parameters in a two consecutive values only mode using a second specific indication, a code for the smaller of the two consecutive values and a bit for a difference between an or each actual value and the smaller of the two consecutive values, or 
(b) wherein the parameter quantizer is configured to quantize an azimuth angle using a number of possible quantization indices, wherein the number of possible quantization indices 2decreases from lower elevation angles to higher elevation angles so that a first number of possible quantization indices for a first elevation angle comprising a first magnitude is higher than a second number of possible quantization indices for a second elevation angle comprising a second magnitude, the second magnitude being greater in absolute value than the first magnitude, wherein the parameter quantizer is configured to determine from a diffuseness value associated with the azimuth angle a used precision, to quantize an elevation angle associated with the azimuth angle using the used precision, and to quantize the azimuth angle using the quantized elevation angle, or 
(c) wherein the quantized direction parameters comprise unsigned indices for a pair of azimuth and elevation angles, wherein the parameter encoder is configured to convert the unsigned indices into signed indices, so that an index indicating a zero angle is situated in a middle of a signed interval of possible values, and wherein the parameter encoder is configured to perform a reordering transformation to the signed indices to interleave positive and negative numbers into unsigned numbers, or 
(d) wherein the quantized direction parameters comprise reordered or non-reordered unsigned azimuth and elevation indices, and wherein the parameter encoder is configured to merge the indices of a pair of azimuth and elevation angles into a sphere index, to perform a raw coding of the sphere index, and to derive the sphere index from a sphere offset and a current reordered or non-reordered azimuth index, and wherein the sphere offset is derived from a sum of azimuth alphabets corresponding to reordered or non-reordered elevation indices smaller than a current reordered or non-reordered elevation index, or 
(e) wherein the parameter encoder is configured to perform entropy coding for quantized direction parameters being associated with diffuseness values being lower or equal than a threshold, to perform raw coding for quantized direction parameters being associated with 3diffuseness values being greater than the threshold, and to determine the threshold dynamically using a quantization alphabet and the quantization of the diffuseness parameters, or to determine the threshold based on the quantization alphabet of the diffuseness parameters.

Regarding claim 1 Morrell et al (2014/0355766), the closest art of record, teaches An apparatus for encoding directional audio coding parameters comprising diffuseness parameters and direction parameters (abstract: device; fig 3, 4, 5, fig 10 coherent components, diffuse components; 2-7 binaural rendering of audio data, method, device, apparatus, CRM; 144; 151 diffuse/directional; coherent/diffuse components; 43/108: directional information), comprising:  5 
a parameter quantizer for quantizing the diffuseness parameters and the direction parameters (fig 10; 43 device may…perform…quantization; quantization may comprise entropy quantization, quantized direction information 
 144-147 distinct components and diffuse components of soundfield; 154-156 155 quantizing the V vector); 
a parameter encoder for encoding quantized diffuseness parameters and quantized 10direction parameters (fig 3, 5A audio encoding device; fig 10; 43; 162 – encoding quantized information); and 
an output interface for generating an encoded parameter representation comprising information on encoded diffuseness parameters and encoded direction parameters (fig 3, 4, 5A bitstream generation unit; 43 bitstream to include encoded background components, encoded foreground audio objects, quantized direction information 
 where Morrell teaches scene based audio which involves representing the soundfield using coefficients of spherical harmonic basis (SHC, HOA)(25-27), which incorporates obtaining direction and diffuseness components/parameters for quantization and encoding; the reference can further adjust quantization and coding based on whether the HOA coefficients are recorded or synthetic, and allocations of coherent and diffuse components (147, 151;154-156, 161-162)
fig 3 audio encoding/decoding device
 67: azimuth; elevation values
Diffuse 99, 102, 161
108; 147 directional components).  

However the closest art of record does not teach or make obvious the specific limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655